Citation Nr: 1730053	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from January 1994 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is now with the Alabama RO.

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in September 2011.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in November 2011, July 2015, and March 2016 at which time it was remanded for further development.  In February 2017, the Board sought a Veterans Health Administration (VHA) advisory specialist opinion.  The opinion was rendered in May 2017 and development of the Veteran's claim is complete.  There has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 


FINDINGS OF FACT

1.   The Veteran's schizoaffective disorder clearly and unmistakably preexisted his entrance into service; however, it is not shown by clear and unmistakable evidence that such disorder was not aggravated during his active duty service.

2.   Resolving all doubt in favor of the Veteran, his schizoaffective disorder is due to service.



CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.  

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

There is no dispute that the Veteran has a current psychiatric disability.  Specifically, he has a current diagnosis of schizoaffective disorder.  See March 2012 VA examination Report; May 2017 VHA Advisory Medical Opinion. 

However, the record raises a question as to whether the Veteran had an acquired psychiatric disorder, it include schizoaffective disorder, that preexisted his military service and, if so, whether such disorder was aggravated as a result of his service, and, if not, whether such was directly related to his military service.  The Veteran's July 1993 Report of Medical History at entry to service reflects that he denied a history of depression, excessive worry, and nervous trouble of any sort and did not disclose any prior hospitalization for psychiatric treatment; in fact, he specifically denied any mental disorders.  His Report of Medical Examination at entry is similarly negative for any findings related to any psychiatric disorder, and the examiner found the Veteran qualified for enlistment.  Because the Veteran's July 1993 entry examination noted no preexisting conditions or defects, the Veteran is presumed to have entered in sound condition.  See 38 C.F.R. § 3.304(b) (only such conditions as are recorded in examination reports are considered as noted. History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  Therefore, the presumption of soundness attaches and such may be rebutted only by clear and unmistakable (obvious or manifest) evidence demonstrating that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.

With respect to the issue of preexistence, the evidence shows that prior entry into service, the Veteran received treatment for a psychiatric condition.  Treatment records show that prior to entering service in 1987, he was hospitalized following an argument with his father that had turned physical.  It was reported that he went into a rage and destroyed property in the home.  He was then jailed for 10 days before transfer to North Alabama Regional Hospital where he was psychiatrically hospitalized from October 15, 1987 to December 16, 1987.  The initial clinical impression was mixed substance abuse and mixed personality disorder.  His discharge diagnoses included mixed substance use episodic and atypical psychosis.  The discharge summary stated that "his affect was flat.  He was rambling in conversation, very vague, confused and tangential.  He had been violent and destructive.  He stated that he did this because people did him wrong, talked about him and tried to kill him.  He was paranoid and psychotic at the time.  He had no insight into his illness.  He admitted to abusing [marijuana], PCP, and other drugs.  This was [the Veteran's] first admission to North Alabama Regional Hospital.  There is no history of other psychiatric admissions.  However, attempts have been made in the past to get [the Veteran] in alcohol and drug facilities, since it was felt that [his] behavior was drug related."

The Veteran contends that after he was singled out by his platoon sergeant, he was hospitalized during his active duty service at the Madigan Army Medical Center.  He remained at the hospital for a month and was tested to determine whether he had a psychiatric condition.  The Veteran testified at his Board hearing that after his hospitalization, he was diagnosed with a psychiatric condition.  He was not able to recall a specific diagnosis.  After his diagnosis, he was later given a general honorable discharge before his active duty service was set to end.  

Since discharge, the Veteran has been under constant care for a psychiatric condition and currently receives Social Security disability as a result of this disorder.

In March 2012, a VA examiner found that the Veteran's preexisting mental disorders were a precursor to his current diagnosis of schizoaffective disorder.  The examiner noted the preexistence of a mood disorder and psychotic symptoms and found that the Veteran's mental disorder did not permanently increase in severity during his military service.  The examiner relied on the fact that the Veteran did not seek mental health treatment in service.  However, as the Veteran described at his Board hearing and as his service treatment records indicate, he was hospitalized and treated in July 1996 during his active duty service.

In April 2013, the same VA examiner offered a new opinion.  The VA examiner again found that the Veteran's mental disorder preexisted and did not permanently increase in service.  The examiner found that the Veteran functioned better psychiatrically during his active duty than before or after his service.  The examiner noted that prior to service, the Veteran was diagnosed with polysubstance abuse, personality disorder, and a psychotic disorder, while in service he was found to have only adjustment disorder, which was less severe.

Another VA opinion was obtained in August 20165.  The examiner found that the Veteran's paranoia and psychotic disorder diagnoses occurred within the context of his schizoaffective disorder, and were symptoms that did not warrant independent diagnoses.  The August 2015 VA examiner also noted that the Veteran denied recent use of substances, which was consistent with recent medical records.  The examiner therefore stated that while medical records reflected various substance abuse diagnoses within the claim period, she was unable to determine whether the criteria for diagnosis of a substance abuse disorder was met or whether substance abuse contributed to the Veteran's current symptomatology.  The examiner rendered a diagnosis of schizoaffective disorder.  She then indicated that "per MH records, diagnoses rendered since the 2007 date of claim include: schizoaffective disorder, bipolar type (2007); cannabis abuse, in remission per Vet report (2007); alcohol abuse, in remission per vet report (2009); and amphetamine dependence, in remission per vet report (2009); anxiolytic abuse, in remission per vet report (2009); paranoia (2014); and psychotic disorder NOS (2015)."  The examiner then stated that "Veteran denies recent use of these substances [in the last several years].  Last urine drug screen was performed in August 2013.  There is no evidence in MH notes documenting recent use of these substances.  As such, it cannot be determined that the criteria for a diagnosis of substance use disorder are met or that substance use contributes to current symptom presentation.  Paranoia is a symptom and not a diagnosis.  Symptoms of paranoia and other psychotic symptoms as noted above occur within the context of schizoaffective disorder and do not warrant independent diagnosis at this time.  Only remaining active diagnosis is schizoaffective disorder."  The examiner then opined that the Veteran's schizoaffective disorder clearly and unmistakably preexisted service and that "it appears that Veteran's schizoaffective disorder did not undergo an increase in underlying pathology during military service."

In a May 2016 addendum opinion, the examiner indicated that with respect to the Veteran's diagnosis of mood disorder NOS, "mood disorder NOS is no longer an active diagnosis in DSM-V.  Mood disorder NOS refers to the presence of mood episodes (either depressive or manic) that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning but that do not meet full criteria for diagnosis of any of the disorders in the depressive disorder spectrum and/or bipolar disorder spectrum.  On the other hand, schizoaffective disorder involves a mood episode (depressive or manic) occurring concurrently with delusions and/or hallucinations which persist for at least two weeks in the absence of a mood episode.  Mood disorder NOS and schizoaffective disorder diagnoses are not inconsistent or contradictory diagnoses, rather, mood disorder NOS diagnosis could be considered a provisional diagnosis in lieu of other more specific diagnoses including bipolar disorder or schizoaffective disorder (previously noted as rule out diagnoses) until additional evidence for clearer differential diagnosis is available. . . The matter of contention with regard to mood disorder NOS diagnosis is the presence of auditory hallucinations, which in combination with other medical evidence of significant delusional and paranoid ideation, shifts the weight of evidence toward the more specific diagnosis of schizoaffective disorder in lieu of mood disorder NOS."  The examiner then indicated that because of this, an opinion as to whether the Veteran's mood disorder NOS preexisted service or was at least as likely as not related to service was unnecessary.

With regard to the Veteran's diagnosis of anxiety disorder NOS, the examiner stated that "symptoms as documented . . . across multiple visits include irritability, anxiety, 'some symptoms of mania', restlessness, mildly pressured speech, mind racing half the time, and anger in which 'only Risperdal [atypical antipsychotic] keeps his mood leveled out'. . . . Overall, symptoms as described . . . suggest some continued underlying manic type symptoms which would remain consistent with diagnosis of schizoaffective disorder.  There is no indication in these notes of anxiety specific symptoms (i.e. excessive worry, specific fears or phobias, apprehension, panic attacks, OCD type symptoms, PTSD related symptoms, etc.). . . Given the aforementioned factors, examiner finds no clear or convincing evidence that Veteran met criteria for anxiety disorder NOS.  Symptoms as described in records continue to be adequately accounted for by diagnosis of schizoaffective disorder."

The examiner then concluded that "the Veteran's psychiatric symptoms are most parsimoniously summed up by diagnosis of schizoaffective disorder.  This is consistent with opinion of prior VA examiner.  Other diagnoses referenced in records from 2007 to present are either currently in remission [i.e. substance use disorders] or are comprised or symptoms which also commonly occur within the context [of] schizoaffective disorder and are adequately accounted for by diagnosis of schizoaffective disorder [i.e., mood related symptoms, anxiety symptoms, paranoia and other symptoms of psychosis]."

The Board obtained an advisory VHA medical opinion in May 2017.  The examiner noted a diagnosis of schizoaffective disorder and opined that there is clear and unmistakable evidence that it existed prior to service as the Veteran continued to have symptoms since his hospitalization prior to military service well beyond what might be expected for the effects of acute intoxication or withdrawal from substances, and those symptoms are consistent with an initial psychotic episode of schizoaffective disorder.  With regard to whether the Veteran's condition was aggravated by service, the examiner stated that the Veteran experienced significant stressors in service to include verbal abuse and being singled out by his platoon leader.  The examiner noted that the Veteran had a history of persecutory and jealous type delusions and was "quick to jump to incorrect conclusions."  The examiner opined that he was not able to conclude that there was clear and unmistakable evidence that the Veteran's condition did not undergo any increase in the underlying pathology during service as it was possible that stressors in the military, such as the perceived threats of violence noted by the Veteran, may have worsened the disease, such that it would be hard to say it was "beyond debate."

The medical opinions of record on the issue of whether the Veteran had a preexisting psychiatric disorder are clear.  Specifically, the March 2012, August 2015, and May 2017 VA examiner opined that there was clear and unmistakable evidence that the Veteran's psychiatric condition preexisted service.  The Board is persuaded by these opinions, and further finds that they are adequately supported by the evidence of record.  There are no opinions of record to the contrary.  Based on the foregoing, the Board finds that VA has met its burden, proving by clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder which was later correctly diagnosed as schizoaffective disorder.  

However, the Board finds that VA failed to show by clear and convincing evidence that there was no aggravation of the Veteran's psychiatric condition during active duty service.  Here, the medical opinions are in conflict.  The March 2012 and April 2013 VA examiner found that the Veteran's acquired psychiatric disorder did not permanently increased in severity during service.  Additionally, the April 2015 and May 2016 VA examiner also found that the Veteran's condition did not undergo an increase in severity in service.  However, these examiners did not appropriately apply the clear and unmistakable standard.  Instead, they essentially indicated that the evidence "appeared to suggest" that there was not a permanent worsening and additionally relied on inaccurate facts.  As appearing to suggest something is debatable, the Board finds that these opinions lack probative weight as to the question of aggravation. 

The Board finds the May 2017 VHA opinion highly probative as the examiner considered the Veteran's entire history, his lay statements, and found that though it would seem at least as likely as not that the Veteran's condition did not undergo a permanent worsening, he was not able to say that the evidence was clear and unmistakable as the Veteran had significant stress in service.  The examiner provided a full rationale for the conclusion reached.

Thus, the Board finds that the record does not include clear and unmistakable evidence sufficient to rebut the aggravation prong of the presumption of soundness. 

In light of the foregoing, the Board finds that the presumption of soundness has not been adequately rebutted.  With respect to nexus, the Board notes that VA treatment records establish that the stress of service may have contributed to the Veteran's psychiatric condition as "these types of breaks occur during military service or when individuals go to college."  The Board finds that these records coupled with the May 2017 VHA advisory medical opinion are sufficient to establish that the Veteran's condition at least as likely as not is causally related to his active duty service.  Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for schizoaffective disorder.

ORDER

Entitlement to service connection for schizoaffective disorder is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


